Plaintiff failed to state a cause of action for conversion against the cooperative, which participated in the sale of the shares allocated to the subject apartment pursuant to a court order directing it to do so. Plaintiff did not provide the cooperative with evidence of a valid transfer of the shares to it, since it had not complied with any of the cooperative’s relevant bylaws or provisions of the proprietary lease. The cooperative was therefore acting within the business judgment rule in abiding by its governing documents (see, Allen v Murray House Owners Corp., 174 AD2d 400, lv denied 78 NY2d 860).
As to defendant Fein, there are questions whether he was in privity with another party in an action involving plaintiff and the identical property interests here contested, such that he would be collaterally estopped from asserting certain defenses. Those issues can only be resolved after further factual explora*509tion, either by way of summary judgment or trial (see, Green v Santa Fe Indus., 70 NY2d 244, 255). Concur — Milonas, J. P., Ellerin, Wallach, Nardelli and Mazzarelli, JJ.